DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 10/19/2020 has been received and entered into the case record.
Claims 1, 6, 7, 10-13, 16, 18, 20-22, 24, 27, and 29-33 are pending in the application
Claims 20-22, 24, 27 and 29 are withdrawn from consideration as being drawn to a nonelected invention. 
Claim 1 has been amended.
Claims 2-5 and 17 have been cancelled. 
Claims 30-33 are newly added.
Claims 1-7, 10-13, 16-18, and 30-33 are currently examined on the merits.
All arguments have been fully considered.

Claim Rejections - 35 USC § 103
Claims 1, 10-13, 16 and newly added claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Conklin et al. (US2003/0167476; previously cited in the PTO-892 filed on 10/19/2020) as evidenced by Wess et al (2013. Trends in Pharmacological Sciences 34(7): 385-392; previously cited in the PTO-892 filed on 10/19/2020) in view of Soumier et al. (2014. Neuropsychopharmacology 39: 2252-2262; previously cited in the PTO-892 filed on 10/19/2020) and Ansonoff et al. (2006. THE JOURNAL OF PHARMACOLOGY AND EXPERIMENTAL THERAPEUTICS 318(2): 641-648; previously cited in the PTO-892 filed on 10/19/2020).
	Regarding Claims 1, 16 and 30, Conklin et al. discloses a method of administering a nucleic acid encoding a RASSL (receptor activated superiorly by a synthetic ligand) which can be a kappa opioid 
Conklin et al. does not teach muscarinic receptor HM4Di as the g-coupled receptor nor HM4Di’s agonist CNO.
Soumier et al. teaches administering HM4Di DREADDs in AAV vectors into SST-positive neurons (GABA neurons) and examine its effects on behavioral emotionality in adult mice.via acute or chronic cellular inhibition (Abstract). HM4Di is a gi muscarinic receptor. After the HM4Di vector is administered to the subject, CNO is injected to activate the DREADD (Abstract, p. 2253).
It would have been obvious at the time of the effective filing date to one of ordinary skill in the art to substitute HM4Di and its agonist CNO as taught by Soumier et al. in place of KOR and its agonists used in the method as taught by Conklin et al with a reasonable expectation of success. Ansonoff et al. teaches that KOR DREADDs exhibit anti-nociceptive (i.e. pain inhibition) effects when activated by their agonist, Salvinorin A when administered to mice in vivo (p. 646-647). As KOR and HM4Di are both known to inhibit the signaling of neurons and KOR is known to have an antinociceptive effect when inhibiting neurons, utilizing HM4Di in place of KOR would substitute equivalent DREADDs with respective agonists known for the same inhibitory purpose (See MPEP 2144.06) and thus produce the expected result of pain inhibition (Soumier et al; p. 2256, Ansonoff, p. 642, 647).
Regarding claims 10 and 11, Conklin et al. teaches that the RASSL can be delivered via viral vector such as an AAV vector (para. 0185)
	Regarding claims 12 and 33, Conklin et al. teaches the DNA encoding the RASSL is administered by injection (para. 0164).
	Regarding claims 13, Conklin et al. teaches that small ligands (i.e. agonists) are administered orally (para. 0199).
Therefore the invention would have been obvious to one of ordinary skill in the art.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Conklin et al. (supra) as evidenced by Wess et al (supra) in view of Soumier et al. (supra) and Ansonoff et al. (supra) as applied to claims 1, 10-13, 16, 30 and 33 above, and in further view of Urban and Roth (2015. Annu. Rev. Pharmacol. Toxicol. 55:399–417; previously cited on PTO-892) and Iyer et al. (2014. Nature Biotechnology 32(3): 274-279; previously cited on PTO-892). 
As discussed in the above 103 rejection, Conklin et al., Soumier et al. and Ansonoff et al. in combination teaches all the claim limitation for a method of treating pain via administration of HM4Di to a subject via an adeno-associated viral vector which is activated by the CNO (i.e. a DREADD agonist) as claimed in claims 1, 10-13, 16, 30 and 33.
These references do not teach a neuron specific promoter within the nucleic acid molecule coding for the RASSL within the AAV vector administered to the subject, nor that that promoter is a synapsin promoter. 
Urban and Roth teach that DREADD technology has evolved over the years to include cell-type specific promoters (p. 405). Furthermore, Urban and Roth show that human synapsin (hsyn) is a commonly used promoter for AAV vectors containing known DREADDs such as HM4Di which are administered to neurons (Figure 1). Additionally, Urban and Roth teach that human synapsin is a cell type-selective promoter in AAV vectors that can be used for dread expression in both neuronal cortical subtypes (i.e. pyramidal neurons and interneurons) as opposed to promoters such as CAMKIIa which express in cortical pyramidal neurons and not interneurons and GFAP promoters which express mainly in astrocytes (Figure 2).
It would have been obvious to one of ordinary skill in the art to utilize a neuron specific promoter such as a synapsin promoter as taught by Roth and Urban in the method of treatment as illustrated by Conklin et al. with a reasonable expectation of success. An artisan would be motivated to utilize a synapsin promoter as it has been utilized in previous studies as a means of inhibiting neuropathic pain by 
Therefore the invention would be obvious at the time of the effective filing date by one of ordinary skill in the art.

Claims 1, 6, 7, 18, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Conklin et al. (supra) as evidenced by Wess et al (supra) in view of Soumier et al. (supra), Ansonoff et al. (supra), Urban and Roth (supra), Iyer et al. (supra) as applied to claims 1, 6 and 7 above, and in further view of Shanley et al. (2010. Neurosignals 18: 173-185) and Benoliel et al. (2012. Oral Diseases 18, 317–332)
As discussed in the above 103 rejection, Conklin et al., Soumier et al., Ansonoff et al., Urban and Roth, and Iyer et al. in combination teach all the claim limitations for a method of treating pain via administration of HM4Di to a subject via an adeno-associated viral vector which is activated by the CNO (i.e. a DREADD agonist). The AAV vector comprises a neuron specific promoter wherein the promoter is a synapsin promoter as claimed in claims 1, 6, and 7.
Regarding claims 18, 31, and 32, these references do not teach that the neuron specific promoter is tachykinin I (Tac1) nor that the target of injection is the trigeminal ganglion, nor that it treats painful traumatic trigeminal neuropathy (PTTN). 
Shanley et al. teaches that changes in expression of substance P in different populations of sensory neurons are associated with the progression of chronic inflammatory disease. The study aims to understand the genomic and cellular mechanisms driving the expression of the TAC1 gene, which encodes Substance P, in sensory neurons is essential to understanding its role in inflammatory disease (Abstract). Shanley et al. further shows that Tac1 promoters are known in the art in expression vectors and plasmids (Figure 2).
Benoliel et al. teaches that neuropathic pain in the craniofacial area is attributed to the trigeminal nerve (p. 318). Neuropeptide expression is altered in trigeminal ganglion following nerve injury and 
It would be obvious to one of ordinary skill in the art to utilize a tachykinin 1 promoter instead of a synapsin promoter in an AAV vector encoding Hm4Di in the method of treating pain as described by the combination of Conklin, Soumier, Ansonoff, Urban and Roth, and Iyer in order to treat neuropathic pain, specifically PTTN in the trigeminal ganglion as taught by Benoliel through modulating the expression of the Tac1 gene as taught by Shanley et al. with a reasonable expectation of success. An artisan would be motivated to substitute a tachykinin 1 promoter for a synapsin promoter as they are known promoters for the same purpose of inhibiting neuropathic pain as Iyer et al. utilized synapsin to inhibit neuropathic pain and Shanley et al. and Benoliel et al. describe the expression of Tac1 influencing the expression of substance P which causes neuropathic pain (Shanley, Abstract; Benoliel et al. p. 322). As promoter regions are known to specify neurons, utilizing a promoter for Tac1, would aim to specify neurons which are major contributors to neuropathic pain and more specifically craniofacial pain such as PTTN. An artisan would be motivated to locally inject the vector into the trigeminal ganglion because the trigeminal ganglion is where neuropeptides such as Substance P are produced which cause pain (Benoliel, p. 322).
Therefore the invention as a whole would be obvious to one of ordinary skill in the art.


Response to Arguments
Applicant’s arguments filed on 01/18/21 with respect to the 112(a) Written Description rejection set forth in the Office Action filed on 10/19/2020 have been fully considered and are persuasive.  
Examiner agrees that the 112(b) header and basis were utilized in error with the written description reasoning of the rejection and that the rejection should be interpreted under 112(a), not 112(b) 
Applicant’s arguments filed on 01/18/2021 with respect to the 102 rejection set forth in the Office Action filed on 10/19/2021 have been fully considered and are persuasive. As the 102 rejection does not address the limitation of an HM4Di DREADD and agonist in newly amended claim 1.  Therefore, the 102 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in light of the new amendments 103 rejection set forth above wherein HM4Di DREADD and its agonist CNO are addressed.
Applicant's arguments filed on 01/18/2021 regarding the 103 rejections set forth in the Office Action filed on 10/19/2021 have been fully considered but they are not persuasive.
On page 8 of Applicant’s Arguments, Applicant discusses the misspelling of Conklin in the previous office Action, Examiner agrees and has corrected the spelling. 
Additionally, Applicant argues that the RASSLs of Conklin et al. only teach muscarinic receptors in Example 11 where the reference teaches that the activation of muscarinic receptors in the heart slows the heart rate. Applicant further states that Conklin fails to teach muscarinic receptors to treat pain and specifically neuropathic pain. Additionally, Applicant argues that Soumier fails to cure the deficiencies of Conklin et al. as Soumier teaches HM4Di and CNO to treat anxiety-like behavior and not pain. Additionally, Ansonoff et al. only teaches a KOR and not the utility of a muscarinic receptor. 
With respect to the argument that the references do not teach neuropathic pain. The treatment of neuropathic pain is an intended use for the method steps. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure or method is capable of performing the intended use, then it meets the claim. Furthermore, Conklin et al. is not relied upon for the teachings of HM4Di or muscarinic receptors, and is only relied upon for the known process of administering RASSLs/DREADDs to treat pain. As Soumier et al. teaches that HM4Di is a known DREADD receptor in an AAV vector, it would be obvious to be able to utilize HM4Di in the same 
On page 10 of Applicant’s Arguments, Applicant argues that Urban et al. does not remedy the deficiencies of Conklin et al. in regard to pain and additionally, the human synapsin promoter is used to express the CRE recombinase, not the DREADD. Furthermore, Iyer et al. fails to correct the deficiencies of Conklin and Urban as it is concerned with the expression of blue light sensitive cations with induced pain activation. 
With respect to Applicant’s Arguments on the human synapsin promoter taught by Urban being used to express the CRE recombinase and not the DREADD, while there are examples of human synapsin promoters (as Applicant has pointed out in Figure 1 legend and page 407). It is noted that the references are considered in their entirety. Furthermore, with respect to Iyer et al., the reference is there for a means of motivation to demonstrate that AAV vectors have utilized synapsin promoters to target neuropathic pain previously and it is not relied upon for teachings of DREADDs. 
On page 11 of Applicant’s Arguments, Applicant states that due to the cancellation of claim 17, the 103 rejection set forth in the previous office action is moot. 
Examiner agrees that the rejection is moot and withdraws the 103 rejection in regards to claim 17. 
	On pages 11-12, Applicant argues that Holaday teaches a methods of treating cancer pain via a kappa opiod receptor agonist, however it does not teach the limitation in the newly amended claim 1 of a muscarinic receptor for the treatment of cancer pain.
	Examiner finds this argument persuasive. In light of the amendments made involving muscarinic receptors as well as the newly added claims, a new rejection has been made with references Shanley et al. and Benoliel et al. to encompass newly amended claim 1’s limitation of an HM4Di DREADD as well as the newly added claim limitations of 31 and 32, tachykinin promoters and trigeminal ganglion which reads on the limitation of trigeminal neuropathy of claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635